Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The drawings are objected to because there are two figures 8A, which is different from the Brief Description of the Drawing section that describes figures 8A, and 8B.  Please provide corrected drawings.  Corrections of the drawings regarding this error has been pre-approved by the Examiner.

STATEMENT OF REASONS FOR ALLOWANCE
	Applicant’s amended claims overcome the previous rejections. The prior art cited herein fail to disclose “wherein the boiler outlet header is arranged adjacent to the high-level steam turbine, and a boiler external section of pipe bundle of a pipe bank of the boiler heating surface that is connected to the boiler outlet header is arranged as an L shape comprising a horizontal section of pipe bundle extending into the boiler and a vertical section of pipe bundle connected to the boiler outlet header”.




Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi, can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
2/11/2021